Citation Nr: 0826617	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-39 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability due to the service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.
This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2007).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2007).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2007).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In this case, the veteran has been granted a 60 percent 
disability rating for bronchial asthma, and noncompensable 
disability ratings for the residuals of a fracture of the 
right hand, bilateral otomycosis, and allergic rhinitis, for 
a combined disability rating of 60 percent.  The veteran has 
no other service-connected disabilities.  As the veteran has 
a single disability rated at 60 percent, he meets the 
percentage criteria laid out in 38 C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background, such that a TDIU 
rating may be assigned.  

In this regard, the Board finds that the record reveals 
several areas that require clarification. 

The record reflects that the veteran has been diagnosed with 
numerous medical conditions which impact his ability to 
maintain gainful employment, including arterial hypertension, 
rheumatoid arthritis, a psychiatric condition (anxiety and 
depression), allergic rhinitis, and bronchial asthma.  Of 
these disabilities, the veteran is service-connected only for 
the allergic rhinitis and the bronchial asthma.  In support 
of his claim of entitlement to a TDIU rating, the veteran 
points to VA treatment records dated in September 2004 which 
note that the veteran is unable to work as a result of his 
asthmatic condition, and to a November 2004 letter from his 
private treating physician, in which the physician opines 
that the veteran's severe bronchial asthma prohibits him from 
maintaining gainful employment.  The veteran asserts that 
because he was found to be unemployable as a result of his 
asthma in late 2004, and his asthmatic condition has only 
worsened since then, he is entitled to a TDIU rating.

The record corroborates the veteran's assertions regarding 
the increasing severity of his asthmatic condition.  
Treatment records dated in October 2005 show that he 
veteran's asthmatic condition was complicated by worsening 
allergic rhinitis, and records dated in August 2006 show that 
his treating physician felt that his asthmatic condition was 
continuously worsening.  Records dated in April 2007 show 
that the veteran's asthma was considered to be uncontrolled, 
with daily exacerbations of three to five asthma attacks, and 
multiple emergency room admissions for treatment of asthma.  
In July 2007, he was noted to have poor control of his asthma 
symptoms, with significant nasal allergies.  Records dated in 
April 2008, show that the medication prescribed for the 
veteran's asthma was causing anxiety, and that he was felt to 
be unable to work as a result of both his mental and physical 
status.

Although the veteran has been determined to be unemployable 
by both his VA and private physicians, it is unclear whether 
the veteran, solely as a result of his service-connected 
disabilities, is unemployable.  In addition, although it 
appears that the medication prescribed for the veteran's 
asthma is causing anxiety, he is not service-connected for 
anxiety and has no claim of service connection pending for 
this disability.  Because service connection is not in effect 
for anxiety, any unemployability resulting from the veteran's 
psychiatric condition may not be considered in evaluating his 
entitlement to a TDIU rating.  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
Because the veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities, and 
particularly, his asthma, render him unable to secure or 
follow a substantially gainful occupation because soliciting 
such an opinion is necessary to adjudicate this claim.  Thus, 
the Board has no discretion and must remand this matter to 
afford the veteran a VA examination, the report of which must 
address the above inquiry.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should schedule the veteran 
for an appropriate VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
disabilities, and in particular, his 
asthma, either alone or in the 
aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in a 
legible report.  

2.  After completion of the foregoing, 
the AMC should readjudicate the claim.  
If the benefit sought remains denied, 
the veteran and his representative must 
be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

